Nott, J.,
delivered the opinion of the Court.
This action was commenced in this court under its former organization, and prosecuted to a hearing. The court was divided in opinion, but the majority found in favor of the claimant, and reported to Congress a bill for his relief in the sum of $60,870 99, February 2, 1857.
While the bill was pending- before Congress, Nahum Ward died. His will was duly admitted to probate before the judge of probate iu Washington county, Ohio, by virtue whereof the claimant appears as his executor. At the first session of the thirty-eighth Congress a joint resolution was passed referring back the claim to this court under its present reorganization, with the proviso that the court shall allow no larger amount than the sum heretofore allowed.
We are of the opinion that the claimant cannot recover ; but as the questions involved are elaborately discussed in the dissenting opinion of Judge Blackford, we place our decision upon that opinion and adopt it as the opinion of this court now.
The judgment of the court is that the petition be dismissed.